PD# 16^9-14

          M THE 128TH JUDICIAL DISTRICT
                 COURT
    IAL COURT CAUSE NUMBER 080508R
      OF ORANGE COUNTY, TEXAS
   Hon. Courtney Arkeen, Judge Presiding


TRANSFERRED FROM THE 9TH COURT OF
APPEALS TO 14th Case # 14-13-00650-CR

   MOTION FOR EXTENSION OF TIME
TO FILE A PETITION FOR DISCRETIONARY
          REVIEW REHEARING


 PRO- SE MOTION BY ERIC WILLIAMS
               P.O. Box 776
         Orange, Texas 77631-776
              (409) 728-3131                  wumi ufcri^i^^
        (337) 936-0773—Alternate                  APR o2 2m
     E-mail: ericwill86.ew@gmail.com
              March 31, 2015                    ^eosta^
                                         FILED IN
                                 COURT OF CRIMINAL APPEALS
                                       APR O.o 2915

                                     Abel Acosta, Clerk
        IDENTITY OF PARTIES AND COUNSEL



Appellant: ERIC JARROD WILLIAMS

Trial Counsel: Joe Alford
105 S. Market Street
Orange, TX 77630
State Bar No. 1012500


Appellate COUNSEL: N/A

PRO-SE MOTIONS: Eric Jarrod Williams



Appellee: State of Texas
Counsel: Phillip C. Smith, Jr.
(Trial and Appeal) Orange County Assistant District
Attorney
801 W Division Ave.
Orange, TX 77630
State Bar No. 797460
                                        IN THE


                          COURT OF CRIMINAL APPEALS


                      OF THE STATE OF TEXAS PD # 1669-14


                             ERIC JARROD WILLIAMS


                                       Appellant

                                           V.


                               THE STATE OF TEXAS


                                       Appellee

      Eric Jarrod Williams, Appellant below respectfully submits this Motion for an

Extension of Time to File a Petition for Discretionary Review Rehearing in the above

styled and numbered causes. In support of this Motion, he shows this Honorable Court

the following:

                                                I.




       On May 15, 2013, Appellant was convicted by a Jury Panel of the offense

Indecency With A Child By Exposure 21.11(a) (2) (A) Of the Texas Penal Code and

given a sentence of Ten years confinement in TDCJ and a $5,000 fine by the Bench

on June 14, 2013. The Bench ordered that the sentence be probated for a period of

ten years with 180 days to be served as upfront time In the County Jail as a

condition of probation and a $5000 fine.


                                                II.


                                           3
      On September 23, 2014, the Honorable 14th Court of appeals denied relieffor

Appellant, and affirmed the judgment of the trial court. On March 18, 2015 this

Honorable Court refused to accept The Motion for Petition for Discretionary Review.

The Motion for Petition for Discretionary Review Rehearing is due on April 2, 2015



                                                III.


      The facts relied upon to show good cause for this requested extension is as

follows:




           •   .Appellant is currently handling this case on a Pro-se phase and isn't

               familiar with the laws and procedures of appellant procedure. This will

               require additional time to research and/or hire counsel, and file required

               motions in a timely manner.

           •   Appellant does need the time to read through and review all of the court

               documents and transcripts from the trial to prepare the motion for Petition

               for Discretionary review Rehearing and to review court transcripts.

           •   The additional time requested is not sought solely for delay, nor sought

               frivolously, but will be of genuine assistance to Appellant in preparing

               Appellant's Motion Petition for Discretionary review Rehearing.

           • Appellant works out of town on full time job during the week and doesn't

               have as much undivided time to consult with legal aide.
      WHEREFORE, Appellant prays respectfully that the Honorable Court grant this

Motion extending the time for filing a Petition for Discretionary Review Rehearing for

Fifteen (15), to Thirty (30) Days or that this Court grant such additional time as is just

and proper for Appellant to submit motion for Petition for Discretionary Review

Rehearing.




Respectfully submitted,

Is/ Eric Jarrod Williams




P.O. Box 776 Orange, Tx 77631-7'

(409)728-3131

(337) 936-0773—Alternate

ericwill86.ew@gmail.com
                                  CERTIFICATE OF SERVICE



I delivered a copy of the above and foregoing Motion to the Orange County District
Attorney's Office on April 2, 2015
/s/Eric Jarrod Williams